[Four Oaks Fincorp, Inc. Letterhead] January 7, 2011 Via EDGAR Kevin W. Vaughn Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Four Oaks Fincorp, Inc. Form 10-K for the year ended December 31, 2009 Forms 10-Q for the periods ended March 31, 2010, June 30, 2010 and September 30, 2010 File No. 0-22787 Dear Mr. Vaughn: Pursuant to the request by our outside legal counsel at Smith Anderson to Paul Cline of your office, this letter is to confirm to you that Four Oaks Fincorp, Inc. (the “Company”) is in receipt of your comment letter dated January 6, 2011, with respect to the above-referenced filings made by the Company with the Securities and Exchange Commission, and to further inform you that the Company intends to respond in writing to each of the comments contained therein on or before February 4, 2011.The Company needs the additional time to respond due to current year-end closing responsibilities of key personnel involved in preparing the Company’s response. If you have any questions, please do not hesitate to contact me by phone at (919) 963-2177. Sincerely, /s/ Nancy S. Wise Nancy S. Wise Executive Vice President and Chief Financial Officer
